DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0016], line 2, “steps: of” should be --steps of:--.
[0029], line 4, the first “feed” should be --fed--.
[0031], line 2, the first “feed” should be --fed--.
[0032], line 7, “but” seemingly should be --by--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gresch (U.S. 2019/0110388) in view of Bassett (U.S. 2018/0116098) and Hubner (U.S. 2019/0124824).
Regarding claim 1, Gresch discloses (Fig. 2, 8) a system for planting seeds, comprising: a row unit (106), comprising: a front plate (128); a planter frame (152); a gauge wheel (116) connected to the planter frame, the gauge wheel configured to engage a surface (138); a cutting wheel (114) connected to the planter frame, the cutting wheel configured to form a furrow (162) having a depth in the surface; a link assembly (132) pivotally connecting the planter frame to the front plate; a piston assembly (hydraulic actuator 126) connected to the front plate, the piston assembly connected to the link assembly, wherein the piston assembly is configured to pivot the planter frame; and a gauge wheel position sensor ([0070]) operably connected to the gauge wheel for calculating a first distance between the planter frame and the surface (while Gresch discloses calculating a furrow depth, since the cutting wheel 114 is fixed relative to the frame, this is not considered patentably distinct from a distance between the planter frame and the surface, since these parameters are derived from the same geometric relationship and indicative of the same thing--planting depth); and 20a controller (160) having a processor (272), the controller being operably connected to the piston assembly and the sensor (Fig. 8); whereby the depth of the furrow is adjusted by pivoting the planter frame through actuation of the piston assembly via the controller in response to data from the sensor ([0070]-[0071]; the embodiment of Fig. 2 depicts a depth adjusting arrangement using mechanical stop 150 and actuator assembly 154; [0025], lines 37-42; however, as an alternative, Gresch discloses that the downforce actuator 126 may be configured additionally as a lifting actuator which can replace the mechanical stop actuator arrangement in depth control operation).
Gresch does not disclose that the piston assembly comprises a pump and a piston operably connected to the pump, whereby the pump actuates pivoting of the planter frame via the piston.  However, Bassett discloses (Fig. 25) a hydraulic cylinder like that of Gresch in greater detail, comprising: a pump (310); and a piston (304) operably connected to the pump, the pump configured to actuate a cylinder rod via the piston ([0070]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the piston assembly of Gresch as disclosed by Bassett, in order to facilitate and control actuation of the piston assembly for pivoting the planter frame and producing downforce.
Gresch does not disclose that the gauge wheel position sensor is an angle sensor.  However, Hubner discloses (Fig. 2-10) a similar planting depth detecting arrangement which uses an angle sensor (various embodiments: 148a, [0029]; 148b, [0030]; 148c, [0045]; 148d, [0046]; 148e, [0049]) which measure an angular position of a gauge wheel arm (166) in order to determine the depth of the furrow ([0024]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an angle sensor, as taught by Hubner, in order to detect the position of the gauge wheel and thus calculate the furrow depth of Gresch.
Regarding claim 2, in the combination above, Gresch further discloses that the processor is configured to: calculate a value corresponding to a difference between a predetermined depth of the furrow and the first distance ([0070]-[0071]); and control actuation of the piston assembly ([0048]; through the pump as taught by Bassett).  Hubner further discloses in the combination that a sensed angle corresponds to the first distance, as described above.
While the combination does not explicitly disclose a reference angle corresponding to the predetermined depth of the furrow, or an angular value corresponding to a difference between the sensed angle and the reference angle, it is readily apparent that the reference angle and angular value are derived from the same geometric relationship used by the combination.  To compare angular values corresponding to depth values is not considered patentably distinct from comparing depth values derived from angular values, since one having ordinary skill in the art would recognize that the two use the same geometric equations to achieve the same result.
Regarding claim 3, Gresch further discloses (Fig. 2) that the link assembly comprises: an upper link having a first length; and a lower link having a second length; wherein the first length and the second 10length are approximately equal.
Regarding claim 4, Gresch further discloses (Fig. 2) that the lower link is connected to the piston; whereby movement of the piston rotates the planter frame about the upper link (this is apparent from the figure).
Regarding claim 5, Hubner further discloses a transmitter configured to transmit angle data from the angle sensor to a controller ([0069]; wireless signal transmission implies a transmitter).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a transmitter as taught by Hubner in the system of Gresch, in order to communicate sensor signals to the controller wirelessly.
Regarding claim 6, Gresch further discloses (Fig. 2) that the row unit further comprises a closing wheel (118) connected to the planter frame.
Regarding claim 7, Gresch further discloses (Fig. 2) that the row unit further comprises a feed chute (120) configured to dispose a plurality of seeds into the furrow.
Regarding claim 8, Gresch discloses (Fig. 2, 8) a system for planting seeds, comprising: a row unit (106), comprising: a front plate (128); a planter frame (152); a gauge wheel (116) connected to the planter frame, the gauge wheel configured to engage a surface (138); a cutting wheel (114) connected to the planter frame, the cutting wheel configured to form a furrow (162) having a depth in the surface; a link assembly (132) pivotally connecting the planter frame to the front plate; the link assembly comprising: an upper link having a first length; and a lower link having a second length; wherein the first length and the second length are approximately equal (Fig. 2); a piston assembly (hydraulic actuator 126) connected to the front plate, the piston assembly connected to the link assembly, wherein the piston assembly is configured to pivot the planter frame; and a gauge wheel position sensor ([0070]) operably connected to the gauge wheel for calculating a first distance between the planter frame and the surface (while Gresch discloses calculating a furrow depth, since the cutting wheel 114 is fixed relative to the frame, this is not considered patentably distinct from a distance between the planter frame and the surface, since these parameters are derived from the same geometric relationship and indicative of the same thing--planting depth); and 20a controller (160) having a processor (272), the controller being operably connected to the piston assembly and the sensor (Fig. 8); whereby the depth of the furrow is adjusted by pivoting the planter frame through actuation of the piston assembly via the controller in response to data from the sensor ([0070]-[0071]; the embodiment of Fig. 2 depicts a depth adjusting arrangement using mechanical stop 150 and actuator assembly 154; [0025], lines 37-42; however, as an alternative, Gresch discloses that the downforce actuator 126 may be configured additionally as a lifting actuator which can replace the mechanical stop actuator arrangement in depth control operation).
Gresch does not disclose that the piston assembly comprises a pump and a piston operably connected to the pump, whereby the pump actuates pivoting of the planter frame via the piston.  However, Bassett discloses (Fig. 25) a hydraulic cylinder like that of Gresch in greater detail, comprising: a pump (310); and a piston (304) operably connected to the pump, the pump configured to actuate a cylinder rod via the piston ([0070]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the piston assembly of Gresch as disclosed by Bassett, in order to facilitate and control actuation of the piston assembly for pivoting the planter frame and producing downforce.
Gresch does not disclose that the gauge wheel position sensor is an angle sensor.  However, Hubner discloses (Fig. 2-10) a similar planting depth detecting arrangement which uses an angle sensor (various embodiments: 148a, [0029]; 148b, [0030]; 148c, [0045]; 148d, [0046]; 148e, [0049]) which measure an angular position of a gauge wheel arm (166) in order to determine the depth of the furrow ([0024]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an angle sensor, as taught by Hubner, in order to detect the position of the gauge wheel and thus calculate the furrow depth of Gresch.
Regarding claim 9, in the combination above, Gresch further discloses that the processor is configured to: calculate a value corresponding to a difference between a predetermined depth of the furrow and the first distance ([0070]-[0071]); and control actuation of the piston assembly ([0048]; through the pump as taught by Bassett).  Hubner further discloses in the combination that a sensed angle corresponds to the first distance, as described above.
While the combination does not explicitly disclose a reference angle corresponding to the predetermined depth of the furrow, or an angular value corresponding to a difference between the sensed angle and the reference angle, it is readily apparent that the reference angle and angular value are derived from the same geometric relationship used by the combination.  To compare angular values corresponding to depth values is not considered patentably distinct from comparing depth values derived from angular values, since one having ordinary skill in the art would recognize that the two use the same geometric equations to achieve the same result.
Regarding claim 10, Gresch further discloses (Fig. 2) that the lower link is connected to the piston; whereby movement of the piston rotates the planter frame about the upper link (this is apparent from the figure).
Regarding claim 11, Hubner further discloses a transmitter configured to transmit angle data from the angle sensor to a controller ([0069]; wireless signal transmission implies a transmitter).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a transmitter as taught by Hubner in the system of Gresch, in order to communicate sensor signals to the controller wirelessly.
Regarding claim 12, Gresch discloses (Fig. 2, 8) a method for adjusting a seed depth, comprising the steps of: providing a row unit (106), comprising: a front plate (128); a planter frame (152); a gauge wheel (116) connected to the planter frame, the gauge wheel configured to engage a surface (138); a cutting wheel (114) connected to the planter frame, the cutting wheel configured to form a furrow (162) having a depth in the surface; a link assembly (132) pivotally connecting the planter frame to the front plate; a piston assembly (hydraulic actuator 126) connected to the front plate, the piston assembly connected to the link assembly, wherein the piston assembly is configured to pivot the planter frame; and a gauge wheel position sensor ([0070]) operably connected to the gauge wheel for calculating a first distance between the planter frame and the surface (while Gresch discloses calculating a furrow depth, since the cutting wheel 114 is fixed relative to the frame, this is not considered patentably distinct from a distance between the planter frame and the surface, since these parameters are derived from the same geometric relationship and indicative of the same thing--planting depth); and 20a controller (160) having a processor (272), the controller being operably connected to the piston assembly and the sensor (Fig. 8); calculating by the processor a value corresponding to a difference between a predetermined depth of the furrow and the first distance ([0070]-[0071]); and controlling actuation of the piston assembly ([0048]) based on the value; whereby the depth of the furrow is adjusted by pivoting the planter frame through actuation of the piston assembly via the controller in response to data from the sensor ([0070]-[0071]; the embodiment of Fig. 2 depicts a depth adjusting arrangement using mechanical stop 150 and actuator assembly 154; [0025], lines 37-42; however, as an alternative, Gresch discloses that the downforce actuator 126 may be configured additionally as a lifting actuator which can replace the mechanical stop actuator arrangement in depth control operation).
Gresch does not disclose that the piston assembly comprises a pump and a piston operably connected to the pump, whereby the pump actuates pivoting of the planter frame via the piston.  However, Bassett discloses (Fig. 25) a hydraulic cylinder like that of Gresch in greater detail, comprising: a pump (310); and a piston (304) operably connected to the pump, the pump configured to actuate a cylinder rod via the piston ([0070]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the piston assembly of Gresch as disclosed by Bassett, in order to facilitate and control actuation of the piston assembly for pivoting the planter frame and producing downforce.
Gresch does not disclose that the gauge wheel position sensor is an angle sensor, wherein a sensed angle corresponds to the first distance.  However, Hubner discloses (Fig. 2-10) a similar planting depth detecting arrangement which uses an angle sensor (various embodiments: 148a, [0029]; 148b, [0030]; 148c, [0045]; 148d, [0046]; 148e, [0049]) which measure an angular position of a gauge wheel arm (166) in order to determine the depth of the furrow ([0024]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an angle sensor, as taught by Hubner, in order to detect the position of the gauge wheel and thus calculate the furrow depth of Gresch.
While the combination does not explicitly disclose a reference angle corresponding to the predetermined depth of the furrow, or an angular value corresponding to a difference between the sensed angle and the reference angle, it is readily apparent that the reference angle and angular value are derived from the same geometric relationship used by the combination.  To compare angular values corresponding to depth values is not considered patentably distinct from comparing depth values derived from angular values, since one having ordinary skill in the art would recognize that the two use the same geometric equations to achieve the same result.
Regarding claim 13, Gresch further discloses (Fig. 2) the step of moving the row unit across the surface ([0026]).
Regarding claim 14, Gresch further discloses (Fig. 2) the step of depositing a plurality of seeds within the furrow ([0026]).
Regarding claim 15, Gresch further discloses (Fig. 2) that the row unit further comprises a closing wheel (118) configured to urge soil into the furrow.
Regarding claim 16, Gresch further discloses (Fig. 2) the step of urging soil into the furrow after the depositing step ([0026]).
Regarding claim 17, in the combination above, Gresch further discloses (Fig. 8) the step of transmitting angle data from the angle sensor to the controller having a processor (row unit sensors being in data communication with the control system as shown).
Regarding claim 18, Gresch further discloses (Fig. 2) that the link assembly (132) further comprises: an upper 10link pivotally connected to the front plate and the planter frame; and a lower link pivotally connected to the piston and the planter frame.
Regarding claim 19, Gresch discloses the step of controlling movement of the piston by the processor based on data generated by the sensor ([0070]-[0071]), and Hubner discloses that the sensor is an angle sensor generating angle data, as described above.
Regarding claim 20, Gresch further discloses (Fig. 2) the step of adjusting the cutting 15wheel either upwardly or downwardly through movement of the lower link (depth adjustment being induced by the actuator 126; [0048]; wherein the rod 130 of the actuator drives the lower link to move along with the planter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adams (U.S. 2018/0199499) the claimed depth control for a fertilizer unit ([0024]).
Bassett (as above), further disclosing gauge wheel angle depth control (Abstract).
Eichhorn (U.S. 2019/0254223) inferring depth by with angles of mechanical linkages ([0048]).
Schoeny (U.S. 2020/0068778) gauge wheel arm angle sensor to detect planting depth ([0029]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671